IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 728 MAL 2019
                                                   :
                        Petitioner                 :
                                                   : Petition for Allowance of Appeal
                                                   : from the Order of the Superior Court
                 v.                                :
                                                   :
                                                   :
 H.D.,                                             :
                                                   :
                        Respondent                 :


                                           ORDER



PER CURIAM

         AND NOW, this 2nd day of June, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:



         Whether the defense to interference with custody of children set forth in 18 Pa.C.S.

§ 2904(b)(1) requires the actor’s belief to be reasonable.